Citation Nr: 0909263	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for a cyst on the back 
of the neck.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from residuals of a 
right foot injury, a cyst on the back of the neck, or an eye 
condition.  

2.  A low back disorder did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a right foot injury have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for entitlement to service connection for a 
cyst on the back of the neck have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for an 
eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the record, the Board finds 
that the Veteran does not currently suffer from residuals of 
a right foot injury, a cyst on the back of the neck, or an 
eye condition.  Service medical records show that the Veteran 
was treated for complaints of straining his left eye.  He was 
diagnosed as having possible flash burn after welding.  He 
was also treated during service for cellulitis of the right 
foot secondary to trauma and a cyst on the back of the neck.  
Separation examination, however, reported no abnormalities of 
eyes, lower extremities or skin.  Post-service treatment 
records are completely silent for any complaints, treatment 
or findings of residuals of a right foot injury; a cyst on 
the back of the neck, or any residuals from the inservice 
cyst; or an eye condition.  The Veteran was treated for a 
pilonidal cyst in March 1974.  This cyst, however, was 
located in the rectal area and there is no indication that it 
was related in any way to the inservice cyst on the neck.  
Therefore, the record is entirely negative for any competent 
evidence of the clinical presence of residuals of a right 
foot injury, a cyst on the back of the neck, or an eye 
condition.  The only evidence of the existence of any of 
these claimed conditions is the Veteran's own statements.  In 
the absence of any competent evidence of residuals of a right 
foot injury, a cyst on the back of the neck, or an eye 
condition, the Board must conclude the Veteran does not 
currently suffer from these disabilities.  Brammer, 3 Vet. 
App. at 225.

Regarding the claim for a low back disability, treatment 
records show that the Veteran had been diagnosed as having 
chronic low back pain and degenerative joint disease of the 
lumbar spine.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence of record does not show that his 
low back disability had its onset in service.   

Service medical records are silent for any findings or 
treatment of any injury or abnormality of the low back.  
Separation examination reported the Veteran's spine as 
normal.  

Post-service private and VA treatment records show that the 
Veteran injured his back in March 1977 while picking up a 
bundle of steel.  April 1977 x-rays were negative for 
fracture.  He was diagnosed as having back strain.  There is 
no indication that the Veteran received treatment for his 
back prior to the March 1977 injury.  Therefore, the date of 
onset of the symptoms of his low back disability was 
approximately 11 years following separation from active 
service.  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding of a low back disability during service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current low 
back disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  In fact, his post-service back injury is probative 
evidence that the Veteran's low back disability began after 
service. 

Finally, the evidence does not show that the Veteran was 
diagnosed with degenerative joint disease of the lumbar spine 
within one year following his separation from service.  This 
disability was not shown by x-ray until December 2003.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims and they must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the Veteran's current low back disability is associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  Additionally, VA 
need not obtain an examination as the evidentiary record does 
not show that the Veteran currently suffers from residuals of 
a right foot injury, a cyst on the back of the neck, or an 
eye condition.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for residuals of a cyst on the back of the 
neck is denied. 

Service connection for residuals of an eye condition is 
denied. 

Service connection for residuals of a low back disability is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


